Citation Nr: 1212491	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-133 45A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for the Veteran's service-connected chronic lumbar strain, effective September 1, 2007, to include the issue of whether the reduction to a 10 percent rating was proper. 

2.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty service from February 2003 to August 2003, some of which was performed under Title 10 orders.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2006, the Veteran filed an increased rating claim seeking a disability rating higher than 20 percent for her service-connected lumbar spine disability.  In response, following a VA examination, the RO issued a rating decision in January 2007 proposing to reduce the disability rating from 20 percent to a noncompensable (zero percent) rating.  In a May 2007 rating decision, the RO reduced the disability rating for chronic lumbar strain from 20 percent to noncompensable, effective September 1, 2007.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the May 2007 rating decision.  The Veteran then perfected a timely appeal.  Thereafter, in a March 2008 rating decision and supplemental statement of the case (SSOC), the RO granted a 10 percent rating for chronic lumbar strain effective from the date of the previous reduction, September 1, 2007.  Although the RO granted a higher 10 percent rating, inasmuch as it only represents a partial restoration, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for restoration of the 20 percent rating for chronic lumbar strain remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The RO certified the issue to the Board as an increased rating claim; however, since the Veteran filed a NOD after the rating decision that reduced her disability rating, the Board must also initially decide whether the reduction from 20 percent to 10 percent was proper and address the matter of a higher rating separately.

In addition, the Board notes that the issue of entitlement to TDIU is also under consideration by the Board.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a March 2012 brief, the Veteran's representative raised the issue of entitlement to service connection for an acquired psychiatric disorder.  This claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that a claim of service connection for PTSD was denied in September 2008.

The issues of entitlement to an increased rating for service-connected chronic lumbar strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for chronic lumbar strain was granted in a June 2005 rating decision and a 20 percent disability rating was assigned.  The rating was based largely on limitation of motion. 

2.  In June 2006, the Veteran submitted a claim for an increased rating for chronic lumbar strain.

3.  A December 2006 VA examination showed that the motion of the back was improved.  Thereafter, in a January 2007 rating decision, the RO proposed to reduce the Veteran's assigned disability rating for chronic lumbar strain from 20 percent to noncompensable; notice of the proposed reduction was provided to the Veteran in January 2007.  

4.  Although the Veteran submitted a statement contending that her rating should not be reduced and additional VA medical records were associated with the claims file, there was no evidence contrary to the findings in the December 2006 VA examination. 

5.  By a rating decision in May 2007, the RO implemented a reduction of the disability rating for chronic lumbar strain from 20 percent to noncompensable, effective September 1, 2007; notice of the reduction was mailed to the Veteran in June 2007. 

6.  In a March 2008 rating decision, a Decision Review Officer (DRO) at the RO increased the rating for chronic lumbar strain to 10 percent, effective September 1, 2007, the date of the prior reduction.  The 10 percent was assigned based on pain with slight limitation of motion of a major joint.

7.  The medical evidence received in connection with the reduction in disability rating, as compared with earlier medical evidence, reflects an improvement in the symptoms of the service-connected chronic lumbar strain.


CONCLUSION OF LAW

The reduction of the disability rating for chronic lumbar strain, from 20 percent to 10 percent, effective September 1, 2007, was proper; the criteria for restoration of the 20 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.3, 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends (as reflected in her representative's March 2012 written brief) that the reduction of the rating assigned for her service-connected chronic lumbar strain was reduced in error, the medical evidence does not support a reduction, and that the 20 percent disability rating for the Veteran's service-connected chronic lumbar strain disability should be restored.  

The Veteran initiated the instant appeal by filing a claim for an increased rating.

With regard to the VA's duty to notify and assist claimants in substantiating a claim for VA benefits, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) (2011) govern rating reductions.  These provisions were explained to the Veteran in adequate detail in a January 2007 letter prior to the rating reduction in May 2007, and she was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  All appropriate notice has therefore been provided. 

Moreover, all appropriate development has been accomplished.  The service treatment records, post-service VA medical records and VA examination reports are on file.  The Veteran has not identified any outstanding VA or non-VA medical records pertinent to this issue that are not associated with the claims file.  Thus, there is no additional development indicated which would affect the outcome of this case. 

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002). 

Service connection for chronic lumbar strain was granted in a June 2005 rating decision and a 20 percent disability rating was assigned.  The rating was based largely on limitation of motion. 

In June 2006, the Veteran submitted a claim for an increased rating for chronic lumbar strain.

A December 2006 VA examination showed that the motion of the back was improved.  Thereafter, the RO issued a January 2007 rating decision (along with an appropriate notice letter), that proposed to reduce the Veteran's assigned disability rating for chronic lumbar strain from 20 percent to noncompensable.

Although the Veteran submitted a statement contending that her rating should not be reduced and additional VA medical records were associated with the claims file, there was no evidence contrary to the findings in the December 2006 VA examination. 

By a rating decision in May 2007, the RO implemented a reduction of the disability rating for chronic lumbar strain from 20 percent to noncompensable, effective September 1, 2007; notice of the reduction was mailed to the Veteran in June 2007. 

Thereafter, in a March 2008 rating decision, a DRO increased the rating for chronic lumbar strain to 10 percent, effective September 1, 2007, the date of the prior reduction.  The 10 percent was assigned based on pain with slight limitation of motion of a major joint.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e). 

The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were followed.  The Veteran was notified of the proposed reduction in January 2007, the effective date of the reduction was more than 60 days after that notification in September 2007.  Therefore, the remaining question is whether the reduction was proper. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Thus, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344(c). 

In this case, since the 20 percent disability rating for chronic lumbar strain was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 are not applicable.  Thus, the question in this case is whether an examination had shown an improvement warranting reduction in the rating. 

The Veteran's 20 percent disability rating was initially reduced to a noncompensable rating based on a December 2006 VA examination report which showed findings of range of motion measuring flexion of zero to 90 degrees, noted as normal, extension of zero to 30 degrees, noted as normal, and left and right side bending of zero to 30 degrees, noted as normal, and bilateral rotation of zero to 30 degrees, also noted as normal.  The VA examiner opined that there was no evidence to support a diagnosis of a lumbar spine condition at the time and there was no x-ray evidence to substantiate the Veteran's subjective complaints.  Thereafter, in a January 2007 addendum, the VA examiner stated that regarding Deluca provisions, additional limitation of function due to repetitive use or flare-up cannot be determined without resorting to mere speculation.  Based on this evidence, the RO reduced the Veteran's disability rating to noncompensable. 

Then, in a March 2008 decision, a DRO determined that the evidence of record supported a change in the previous determination and assigned a 10 percent rating for chronic lumbar strain, effective from September 1, 2007, the date of the previous reduction.  The 10 percent rating was assigned for pain with slight limitation of motion of a major joint.  

The Veteran's spine disability has been evaluated under Diagnostic Code 5237 for lumbosacral strain.  Spine disabilities are evaluated under a General Rating Formula for Diseases and Injuries of the Spine, which contemplates a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, Diagnostic Code 5237 (2011). 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  Id.

A note following the schedular criteria directs that associated objective neurologic abnormalities are to be evaluated separately.  Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In arriving at its decision, the RO indicated that it considered pain on motion and functional loss due to pain under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  The RO referenced the current range of motion findings from the December 2006 VA examination as well as negative x-ray findings, to determine that, essentially, the medical evidence failed to show the required lumbar spine manifestations to support a compensable rating.  

Review of the record shows the RO applied the correct schedular criteria, and the decision appears to be congruent with the evidence then of record, namely the report of the December 2006 VA examination.  When compared to the results of the previous, March 2005 VA examination, upon which the award of service connection and the 20 percent rating then assigned was based, the December 2006 findings do represent an improvement in range of motion absent other manifestations, such as muscle spasm, posture or gait abnormality, or neurologic abnormality that would warrant higher or separate evaluations. 

In this regard, the March 2005 VA examination shows more restricted range of motion.  At that time, the Veteran lumbar spine had flexion to 70 degrees, with complaints of pain after 60 degrees, extension to 30 degrees.  There was marked lordosis.  She had 30 degrees of lateral extension and rotation, bilaterally.  There was no weakness, incoordination, fatigability or further limitation in range of motion with repetitive range of motion.  

VA treatment records from January 2006 show that the Veteran was found to have a bulging disc on MRI and that she had been receiving physical therapy.  Her main musculoskeletal pain was currently in the right knee and lower extremity.  Examination of the spine revealed no spine step-off, but mild tenderness diffusely over the entire lumbar spine and lower thoracic spine.  In October 2006, the Veteran was seen for complaints of low back pain; however, no abnormal spine findings were noted.  The assessment was low back pain secondary to muscle spasms.

As noted above, the December 2006 VA examination report showed findings of range of motion measuring flexion of zero to 90 degrees, noted as normal, extension of zero to 30 degrees, noted as normal, and left and right side bending of zero to 30 degrees, noted as normal, and bilateral rotation of zero to 30 degrees, also noted as normal.  The VA examiner opined that there was no evidence to support a diagnosis of a lumbar spine condition at the time and there was no x-ray evidence to substantiate the Veteran's subjective complaints.  Thereafter, in a January 2007 addendum, the VA examiner stated that regarding Deluca provisions, additional limitation of function due to repetitive use or flare-up cannot be determined without resorting to mere speculation.

The Board concludes that, at the time of the May 2007 rating reduction, the evidence reflected an actual improvement in the Veteran's service-connected chronic lumbar strain, such that a rating reduction from 20 percent to 10 percent was proper.  In fact, the evidence clearly shows that the Veteran had normal motion.  However, the Board will not disturb the decision of the DRO to assign the currently reduced rating of 10 percent for chronic lumbar strain.

Consequently, there is no basis for restoring the previous 20 percent rating, as the evidence at the time of the May 2007 rating decision showed that, at most, a 10 percent evaluation reflected the severity of the Veteran's service-connected chronic lumbar strain.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

The reduction of the disability rating for chronic lumbar strain, from 20 percent to 10 percent, effective September 1, 2007, was proper; restoration to a 20 percent rating is denied. 


REMAND

As noted above, the matter of increased rating for chronic lumbar strain is being addressed separately from the decision above regarding the propriety of the reduction.  With regard to this matter, the Board finds that additional development is necessary prior to appellate review. 

The Veteran's most recent VA examination to assess the severity of her service-connected chronic lumbar strain was in December 2006.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is more than five years old.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected chronic lumbar strain, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Prior to arranging for the Veteran to undergo further examination, obtain and associate with the claims file all outstanding VA records.  In her May 2008 substantive appeal, the Veteran stated that she receives care at the Pensacola, Florida VA outpatient clinic (OPC).  The claims file currently includes VA treatment records from the Pensacola VA OPC, dated through August 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, on remand, the AOJ must obtain all outstanding medical records from the Pensacola VA OPC dated since August 2008.

In light of Rice and Board's remand of the claim for an increased rating for chronic lumbar strain, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be provided with another opportunity to submit information and/or evidence pertinent to the claims remaining on appeal.  The letter should also include notification regarding the inferred TDIU claim.

Accordingly, these matters are REMANDED for the following actions:

1.  Obtain from the Pensacola VA OPC all outstanding medical records, dated since August 2008 following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send the Veteran and her representative a letter informing the Veteran that she may provide additional information, especially records of any private treatment, and as necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  Additionally, notify her of the information and evidence necessary to substantiate a claim for TDIU.

3.  Thereafter, schedule the Veteran for a VA spine examination, by an examiner with the appropriate expertise.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available to the examiner performing the examination. All indicated tests (to include x-rays) should be accomplished, and all clinical findings reported in detail.

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected chronic lumbar strain.

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability-to include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  All neurological manifestations should be described in detail.

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.

Lastly, the examiner also should discuss the extent to which the service-connected disability affects the Veteran's ability to secure or maintain employment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

4.  Finally, readjudicate the matters remaining on appeal, to include the issue of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to her and her representative and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


